12 N.Y.3d 908 (2009)
In the Matter of JOHN D. JUSTICE, Appellant,
v.
TERRY KING, Executive Director of Saving Grace Ministries, Inc., Respondent.
Court of Appeals of New York.
Submitted May 18, 2009.
Decided June 30, 2009.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for poor person relief dismissed as academic.